By the Court.
This case presents no questions not already fully con. sidered during this term of the court in the case of this plaintiff in error v. Whalen, ante p. 585. The mode of estimating damages and the several instructions to the jury were precisely the. same as in that case, and in the two other cases of the same company against Lamb, ante p. 592. It is unnecessary, therefore, to say more than that for errors precisely similar to those pointed out in those cases, there must be a new trial in this one.
However, as showing the paucity of evidence on which, under the instructions of the court, damages to the amount of five hundred dollars were found by the jury, we will add that, in addition to the opinion of witnesses called by the defendant in error as to the value of the lot before and after the location of the road, she produced no testimony whatever. The property in question is a lot in the town of Stanton. This *598much the jury were told, but they were not advised of the quantity taken, nor of the situation of what remained. The nearest approach to information of this description is made in the cross-examination of the witness IT. O. Davis, wherein -he says that the road took “off a corner on the south-east part of the land.”
For. the reason that there was no legitimate testimony to warrant the verdict, and for errors in the instructions to the jury, pointed out in the case against Whalen above referred to, the judgment must be reversed and a new trial awarded.
Reversed and remanded.